 


109 HR 3787 IH: Antibullying Campaign Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3787 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Nadler (for himself, Ms. Linda T. Sánchez of California, Ms. Kaptur, Mr. McGovern, Ms. Baldwin, Mr. Rush, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to provide grants to States to establish and carry out or continue to carry out antiharassment programs. 
 
 
1.Short titleThis Act may be cited as the Antibullying Campaign Act of 2005. 
2.Grants for antiharassment programs 
(a)GrantsThe Secretary of Education shall provide a grant to each State that submits an application in accordance with subsection (c) to enable the State to establish and carry out or continue to carry out an antiharassment program as described in subsection (b). 
(b)Program DescribedAn antiharassment program referred to in subsection (a) is a program that prohibits harassment in schools and at all school-sponsored programs or activities based on any distinguishing characteristic of an individual, including actual or perceived race, color, national origin, ethnicity, religion, disability, sexual orientation, sex, gender identity or expression, family composition or circumstance, or economic circumstance. 
(c)Application 
(1)In generalThe Secretary may not make a grant to a State under this section unless the State submits to the Secretary an application that contains detailed information about the State’s existing or proposed antiharassment program. Such information shall include— 
(A)the State’s existing or proposed prohibition on harassment; 
(B)the State’s existing or proposed definition of harassment and any other relevant terms; and 
(C)a budget for the antiharassment program, including a detailed description of how amounts received under the grant will be spent. 
(2)Application review and approval 
(A)In generalNot later than 30 days after the date of submission of the State’s application, the Secretary shall review and approve or disapprove the application. 
(B)ApprovalNot later than 30 days after the date on which the Secretary approves the State’s application, the Secretary shall provide a grant to the State. 
(C)DisapprovalNot later than 30 days after the date on which the Secretary disapproves the State’s application, the Secretary shall inform the State in writing as to the reasons why the application was disapproved and what the State may do to correct the application and receive the Secretary’s approval. 
(d)Matching FundsThe Secretary may not make a grant to a State under this section unless the State agrees that it will contribute from non-Federal sources an amount equal to not less than 50 percent of the amount received under the grant to carry out the antiharassment program described in subsection (b). 
3.Study and report 
(a)StudyThe Secretary of Education shall conduct a study concerning harassment in public schools in the United States. The findings of the study shall include— 
(1)the number of students who are harassed; 
(2)the demographics of those students who are harassed;  
(3)the type of harassment to which students are subjected, including— 
(A)the reasons upon which the harassment was based; and 
(B)the type of conduct, physical or verbal, involved; 
(4)the number of States that have comprehensive campaigns to combat harassment; and 
(5)the amount of funds each State expends on antiharassment programs each year. 
(b)ProcessIn conducting the study required by subsection (a), the Secretary shall make every effort to protect the privacy of students involved in reports of harassment. 
(c)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for 3 years, the Secretary shall submit to Congress a report that contains the findings and an analysis of the study. 
4.DefinitionsIn this Act: 
(1)HarassmentThe term harassment means conduct, including verbal conduct, that— 
(A)creates, or would create, a hostile environment by substantially interfering with a student’s educational benefits, opportunities, or performance, or with a student’s physical or psychological well-being; or 
(B)is threatening or seriously intimidating. 
(2)SchoolThe term school means an elementary school or secondary school as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)SecretaryThe term Secretary means the Secretary of Education. 
(4)StateThe term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States. 
5.Authorization of appropriations 
(a)In GeneralThere are authorized to be appropriated to carry out this Act $75,000,000 for each of fiscal years 2006 through 2009. 
(b)AvailabilityAmounts authorized to be appropriated by subsection (a) are authorized to remain available until September 30, 2009. 
 
